Exhibit 10.34




KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
THIS AGREEMENT, made and entered into as of the 31st day of October, 2016, by
and between Fiserv, Inc., a Wisconsin corporation (hereinafter referred to as
the “Company”), and Devin McGranahan (hereinafter referred to as the
“Executive”).
W I T N E S S E T H
WHEREAS, the Executive is employed by the Company and/or a subsidiary of the
Company (hereinafter referred to collectively as the “Employer”) in a key
executive capacity and the Executive’s services are valuable to the conduct of
the business of the Company;
WHEREAS, the Company desires to continue to attract and retain dedicated and
skilled management employees in a period of industry consolidation, consistent
with achieving the best possible value for its shareholders in any change in
control of the Company;
WHEREAS, the Company recognizes that circumstances may arise in which a change
in control of the Company occurs, through acquisition or otherwise, thereby
causing a potential conflict of interest between the Company’s needs for the
Executive to remain focused on the Company’s business and for the necessary
continuity in management prior to and following a change in control, and the
Executive’s reasonable personal concerns regarding future employment with the
Employer and economic protection in the event of loss of employment as a
consequence of a change in control;
WHEREAS, the Company and the Executive are desirous that any proposal for a
change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;
WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable economic security, as
provided in this Agreement, against altered conditions of employment which could
result from any such change in control or acquisition;
WHEREAS, the Executive possesses intimate knowledge of the business and affairs
of the Company and has acquired certain confidential information and data with
respect to the Company; and
WHEREAS, the Company desires to insure, insofar as possible, that it will
continue to have the benefit of the Executive’s services and to protect its
confidential information and goodwill.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:


1

--------------------------------------------------------------------------------




1.Definitions.
(a)    409A Affiliate. The term “409A Affiliate” means each entity that is
required to be included in the Company’s controlled group of corporations within
the meaning of Section 414(b) of the Code, or that is under common control with
the Company within the meaning of Section 414(c) of the Code; provided, however,
that the phrase “at least 50 percent” shall be used in place of the phrase “at
least 80 percent” each place it appears therein or in the regulations
thereunder.
(b)    Accrued Benefits. The term “Accrued Benefits” shall include the following
amounts, payable as described herein: (i) all base salary for the time period
ending with the Termination Date; (ii) reimbursement for any and all monies
advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Employer for the
time period ending with the Termination Date; (iii) any and all other cash
earned through the Termination Date and deferred at the election of the
Executive or pursuant to any deferred compensation plan then in effect; (iv)
notwithstanding any provision of any bonus or incentive compensation plan
applicable to the Executive, but subject to any irrevocable deferral election
then in effect, a lump sum amount, in cash, of any bonus or incentive
compensation that has been allocated or awarded to the Executive for a fiscal
year or other measuring period under the plan that ends prior to the Termination
Date but has not yet been paid (pursuant to Section 5(f) or otherwise); and (v)
all other payments and benefits to which the Executive (or in the event of the
Executive’s death, the Executive’s surviving spouse or other beneficiary) may be
entitled on the Termination Date as compensatory fringe benefits or under the
terms of any benefit plan of the Employer, excluding severance payments under
any Employer severance policy, practice or agreement in effect on the
Termination Date. Payment of Accrued Benefits shall be made promptly in
accordance with the Company’s prevailing practice with respect to clauses (i)
and (ii) or, with respect to clauses (iii), (iv) and (v), pursuant to the terms
of the benefit plan or practice establishing such benefits.
(c)    Act. The term “Act” means the Securities Exchange Act of 1934, as
amended.
(d)    Affiliate and Associate. The terms “Affiliate” and “Associate” shall have
the respective meanings ascribed to such terms in Rule 12b-2 of the General
Rules and Regulations under the Act.
(e)    Annual Cash Compensation. The term “Annual Cash Compensation” shall mean
the sum of (i) the Executive’s Annual Base Salary (determined as of the time of
the Change in Control of the Company or, if higher, immediately prior to the
date the Notice of Termination is given) plus (ii) an amount equal to (A) if the
Executive has been employed by the Company for at least 36 continuous months
prior to the Change in Control of the Company, the highest annual incentive
bonus the Executive earned with respect to any of the three fiscal years prior
to the fiscal year in which the Change in Control of the Company occurs, or (B)
if the Executive has not been employed by the Company for at least 36 continuous
months prior to the Change in Control of the Company, the greater of (x) 60% of
the Executive’s Annual Base Salary as of the time of the Change in Control of
the Company or (y) the highest annual incentive bonus


2

--------------------------------------------------------------------------------




the Executive earned with respect to any of the two fiscal years prior to the
fiscal year in which the Change in Control of the Company occurs.
(f)    Beneficial Owner. A Person shall be deemed to be the “Beneficial Owner”
of any securities:
(i)    which such Person or any of such Person’s Affiliates or Associates has
the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise; provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own, (A)
securities tendered pursuant to a tender or exchange offer made by or on behalf
of such Person or any of such Person’s Affiliates or Associates until such
tendered securities are accepted for purchase, or (B) securities issuable upon
exercise of any rights issued pursuant to the terms of any shareholder rights
agreement that the Company may adopt at any time before the issuance of such
securities;
(ii)    which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule 13d-3 of the General Rules and
Regulations under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this clause (ii)
as a result of an agreement, arrangement or understanding to vote such security
if the agreement, arrangement or understanding: (A) arises solely from a
revocable proxy or consent given to such Person in response to a public proxy or
consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Act and (B) is not also then reportable on a
Schedule 13D under the Act (or any comparable or successor report); or
(iii)    which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or Associates
has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting (except pursuant to a revocable proxy as described in clause
(ii) above) or disposing of any voting securities of the Company.
(g)    Cause. “Cause” for termination by the Employer of the Executive’s
employment shall be limited to (i) the engaging by the Executive in intentional
conduct not taken in good faith that the Company establishes, by clear and
convincing evidence, has caused demonstrable and serious financial injury to the
Employer, as evidenced by a determination in a binding and final judgment, order
or decree of a court or administrative agency of competent jurisdiction, in
effect after exhaustion or lapse of all rights of appeal, in an action, suit or
proceeding, whether civil, criminal, administrative or investigative; (ii)
conviction of a felony, as evidenced by binding and final judgment, order or
decree of a court of competent jurisdiction, in effect after exhaustion of all
rights of appeal, which substantially impairs the Executive’s ability to perform
his duties or responsibilities; or (iii) continuing willful and unreasonable
refusal by the Executive to perform the Executive’s duties or responsibilities,
unless significantly changed without the Executive’s consent.


3

--------------------------------------------------------------------------------




(h)    Change in Control of the Company. A “Change in Control of the Company”
shall be deemed to have occurred if an event set forth in any one of the
following paragraphs shall have occurred:
(i)    any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the date of this Agreement, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding voting securities; or
(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors of the Company then serving: (A) individuals who, on
the date of this Agreement constituted the Board and (B) any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date of this
Agreement, or whose appointment, election or nomination for election was
previously so approved (collectively the “Continuing Directors”); provided,
however, that individuals who are appointed to the Board pursuant to or in
accordance with the terms of an agreement relating to a merger, consolidation,
or share exchange involving the Company (or any direct or indirect subsidiary of
the Company) shall not be Continuing Directors for purposes of this Agreement
until after such individuals are first nominated for election by a vote of at
least two-thirds (2/3) of the then Continuing Directors and are thereafter
elected as directors by the shareholders of the Company at a meeting of
shareholders held following consummation of such merger, consolidation, or share
exchange; and, provided further, that in the event the failure of any such
persons appointed to the Board to be Continuing Directors results in a Change in
Control of the Company, the subsequent qualification of such persons as
Continuing Directors shall not alter the fact that a Change in Control of the
Company occurred; or
(iii)    the shareholders of the Company approve a merger, consolidation or
share exchange of the Company with any other corporation or approve the issuance
of voting securities of the Company in connection with a merger, consolidation
or share exchange of the Company (or any direct or indirect subsidiary of the
Company) pursuant to applicable stock exchange requirements, other than (A) a
merger, consolidation or share exchange which would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of


4

--------------------------------------------------------------------------------




the surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the date of this Agreement, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding voting securities; or
(iv)    the shareholders of the Company approve of a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity at least 75% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
Notwithstanding the foregoing, no “Change in Control of the Company” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to own, directly or indirectly, in the same proportions as
their ownership in the Company, an entity that owns all or substantially all of
the assets or voting securities of the Company immediately following such
transaction or series of transactions.
(i)    Code. The term “Code” means the Internal Revenue Code of 1986, including
any amendments thereto or successor tax codes thereof. Any reference to a
particular provision of the Code shall be deemed to include reference to any
successor provision thereto.
(j)    Covered Termination. Subject to Section 2(b), the term “Covered
Termination” means any Termination of Employment during the Employment Period
where the Termination Date, or the date Notice of Termination is delivered, is
any date prior to the end of the Employment Period.
(k)    Employment Period. Subject to Section 2(b), the term “Employment Period”
means a period commencing on the date of a Change in Control of the Company, and
ending at 11:59 p.m. Central Time on the third anniversary of such date.
(l)    Good Reason. The Executive shall have “Good Reason” for termination of
employment in the event of:


5

--------------------------------------------------------------------------------




(i)    any breach of this Agreement by the Employer, including specifically any
breach by the Employer of the agreements contained in Section 3(b), Section 4,
Section 5, or Section 6, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith that the Employer remedies promptly after
receipt of notice thereof given by the Executive;
(ii)    any reduction in the Executive’s base salary, percentage of base salary
available as incentive compensation or bonus opportunity or benefits, in each
case relative to those most favorable to the Executive in effect at any time
during the 180-day period prior to the Change in Control of the Company or, to
the extent more favorable to the Executive, those in effect at any time during
the Employment Period;
(iii)    the removal of the Executive from, or any failure to reelect or
reappoint the Executive to, any of the positions held with the Employer on the
date of the Change in Control of the Company or any other positions with the
Employer to which the Executive shall thereafter be elected, appointed or
assigned, except in the event that such removal or failure to reelect or
reappoint relates to the termination by the Employer of the Executive’s
employment for Cause or by reason of disability pursuant to Section 12;
(iv)    a good faith determination by the Executive that there has been a
material adverse change, without the Executive’s written consent, in the
Executive’s working conditions or status with the Employer relative to the most
favorable working conditions or status in effect during the 180-day period prior
to the Change in Control of the Company, or, to the extent more favorable to the
Executive, those in effect at any time during the Employment Period, including
but not limited to (A) a significant change in the nature or scope of the
Executive’s authority, powers, functions, duties or responsibilities, or (B) a
significant reduction in the level of support services, staff, secretarial and
other assistance, office space and accoutrements, but in each case excluding for
this purpose an isolated, insubstantial and inadvertent event not occurring in
bad faith that the Employer remedies within ten (10) days after receipt of
notice thereof given by the Executive;
(v)    the relocation of the Executive’s principal place of employment to a
location more than 35 miles from the Executive’s principal place of employment
on the date 180 days prior to the Change in Control of the Company;
(vi)    the Employer requires the Executive to travel on Employer business 20%
in excess of the average number of days per month the Executive was required to
travel during the 180-day period prior to the Change in Control of the Company;
or
(vii)    failure by the Company to obtain the Agreement referred to in Section
17(a) as provided therein.
(m)    Person. The term “Person” shall mean any individual, firm, partnership,
corporation or other entity, including any successor (by merger or otherwise) of
such entity, or a group of any of the foregoing acting in concert.


6

--------------------------------------------------------------------------------




(n)    Prorated Bonus. The term “Prorated Bonus” shall mean an amount equal to
the sum of the following with respect to each contingent bonus or incentive
compensation award made to the Executive for all uncompleted periods as of the
Termination Date: (i) the value of such award, calculated as if the goals with
respect to such award had been attained (at the target level, if applicable),
multiplied by a fraction, the numerator of which is the number of days that have
elapsed from the first day of the period to which the award relates to the
Termination Date and the denominator of which is the total number of days in the
period to which the award relates (without regard to the Termination Date),
reduced by (ii) any amounts previously paid with respect to such award or that
will be paid (without regard to this Agreement).
(o)    Retirement. The term “Retirement” means the cessation of service as an
employee of the Company and its Affiliates for any reason other than death,
disability (as provided in Section 12), or termination for Cause, if at the time
of such cessation of service either (1) the Executive is age 60 and his age plus
years of service for the Company and its Affiliates is equal to or greater than
70, or (2) the Executive is age 65 or older.
(p)    Separation from Service. For purposes of this Agreement, the term
“Separation from Service” means the Executive’s Termination of Employment, or if
the Executive continues to provide services following his or her Termination of
Employment, such later date as is considered a separation from service from the
Company and its 409A Affiliates within the meaning of Code Section 409A.
Specifically, if the Executive continues to provide services to the Company or a
409A Affiliate in a capacity other than as an employee, such shift in status is
not automatically a Separation from Service.
(q)    Termination of Employment. For purposes of this Agreement, the
Executive’s “Termination of Employment” shall be presumed to occur when the
Company and the Executive reasonably anticipate that no further services will be
performed by the Executive for the Company and its 409A Affiliates or that the
level of bona fide services the Executive will perform as an employee of the
Company and its 409A Affiliates will permanently decrease to no more than 20% of
the average level of bona fide services performed by the Executive (whether as
an employee or independent contractor) for the Company and its 409A Affiliates
over the immediately preceding 36-month period (or such lesser period of
services). Whether the Executive has experienced a Termination of Employment
shall be determined by the Employer in good faith and consistent with Section
409A of the Code. Notwithstanding the foregoing, if the Executive takes a leave
of absence for purposes of military leave, sick leave or other bona fide reason,
the Executive will not be deemed to have experienced a Termination of Employment
for the first six (6) months of the leave of absence, or if longer, for so long
as the Executive’s right to reemployment is provided either by statute or by
contract, including this Agreement; provided that if the leave of absence is due
to a medically determinable physical or mental impairment that can be expected
to result in death or last for a continuous period of not less than six (6)
months, where such impairment causes the Executive to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, the leave may be extended by the Employer for up to 29
months without causing a Termination of Employment.


7

--------------------------------------------------------------------------------




(r)    Termination Date. Except as otherwise provided in Section 2(b), Section
10(b), and Section 17(a), the term “Termination Date” means (i) if the
Executive’s Termination of Employment is by the Executive’s death, the date of
death; (ii) if the Executive’s Termination of Employment is by reason of
Retirement, the date of such retirement; (iii) if the Executive’s Termination of
Employment is by reason of disability pursuant to Section 12, the earlier of 30
days after the Notice of Termination is given or one day prior to the end of the
Employment Period; (iv) if the Executive’s Termination of Employment is by the
Executive voluntarily (other than for Good Reason), the date the Notice of
Termination is given; and (v) if the Executive’s Termination of Employment is by
the Employer (other than by reason of disability pursuant to Section 12) or by
the Executive for Good Reason, the earlier of 30 days after the Notice of
Termination is given or one day prior to the end of the Employment Period.
Notwithstanding the foregoing,
(A)    If termination is for Cause pursuant to Section 1(g)(iii) and if the
Executive has cured the conduct constituting such Cause as described by the
Employer in its Notice of Termination within such 30-day or shorter period, then
the Executive’s employment hereunder shall continue as if the Employer had not
delivered its Notice of Termination.
(B)    If the Executive shall in good faith give a Notice of Termination for
Good Reason and the Employer notifies the Executive that a dispute exists
concerning the termination within the 15-day period following receipt thereof,
then the Executive may elect to continue his or her employment during such
dispute and the Termination Date shall be determined under this paragraph. If
the Executive so elects and it is thereafter determined that Good Reason did
exist, the Termination Date shall be the earliest of (1) the date on which the
dispute is finally determined, either (x) by mutual written agreement of the
parties or (y) in accordance with Section 22, (2) the date of the Executive’s
death or (3) one day prior to the end of the Employment Period. If the Executive
so elects and it is thereafter determined that Good Reason did not exist, then
the employment of the Executive hereunder shall continue after such
determination as if the Executive had not delivered the Notice of Termination
asserting Good Reason and there shall be no Termination Date arising out of such
Notice. In either case, this Agreement continues, until the Termination Date, if
any, as if the Executive had not delivered the Notice of Termination except
that, if it is finally determined that Good Reason did exist, the Executive
shall in no case be denied the benefits described in Section 9 (including a
Termination Payment) based on events occurring after the Executive delivered his
Notice of Termination.
(C)    Except as provided in Section 1(r)(B), if the party receiving the Notice
of Termination notifies the other party that a dispute exists concerning the
termination within the appropriate period following receipt thereof and it is
finally determined that the reason asserted in such Notice of Termination did
not exist, then (1) if such Notice was delivered by the Executive, the Executive
will be deemed to have voluntarily terminated his employment and the Termination
Date shall be the earlier of the date 15 days after the Notice of Termination is
given or one day prior to the end of the Employment Period and (2) if delivered
by the


8

--------------------------------------------------------------------------------




Company, the Company will be deemed to have terminated the Executive other than
by reason of death, disability or Cause.
2.    Termination or Cancellation Prior to Change in Control.
(a)    Subject to Section 2(b), the Employer and the Executive shall each retain
the right to terminate the employment of the Executive at any time prior to a
Change in Control of the Company. Subject to Section 2(b), in the event the
Executive’s employment is terminated prior to a Change in Control of the
Company, this Agreement shall be terminated and cancelled and of no further
force and effect, and any and all rights and obligations of the parties
hereunder shall cease.
(b)    Anything in this Agreement to the contrary notwithstanding, if a Change
in Control of the Company occurs and if the Executive’s employment is terminated
(other than a termination due to the Executive’s death or as a result of the
Executive’s disability) during the period of 180 days prior to the date on which
the Change in Control of the Company occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change in Control of the Company or (ii) otherwise arose in connection with or
in anticipation of a Change in Control of the Company, then for all purposes of
this Agreement such termination of employment shall be deemed a “Covered
Termination,” “Notice of Termination” shall be deemed to have been given, and
the “Employment Period” shall be deemed to have begun on the date of such
termination which shall be deemed to be the “Termination Date” and the date of
the Change in Control of the Company for purposes of this Agreement.
3.    Employment Period; Vesting of Certain Benefits.
(a)    If a Change in Control of the Company occurs when the Executive is
employed by the Employer, the Employer will continue thereafter to employ the
Executive during the Employment Period, and the Executive will remain in the
employ of the Employer in accordance with and subject to the terms and
provisions of this Agreement. Any Termination of Employment during the
Employment Period, whether by the Company or the Employer, shall be deemed a
termination by the Company for purposes of this Agreement.
(b)    If a Change in Control of the Company occurs when the Executive is
employed by the Employer, (i) the Company shall cause all restrictions on
restricted stock awards made to the Executive prior to the Change in Control of
the Company to lapse such that the Executive is fully and immediately vested in
the Executive’s restricted stock upon such a Change in Control of the Company;
and (ii) the Company shall cause all stock options granted to the Executive
prior to the Change in Control of the Company pursuant to the Company’s stock
option plan(s) to be fully and immediately vested upon such a Change in Control
of the Company.
4.    Duties. During the Employment Period, the Executive shall, in the same
capacities and positions held by the Executive at the time of the Change in
Control of the Company or in such other capacities and positions as may be
agreed to by the Employer and the Executive in writing, devote the Executive’s
best efforts and all of the Executive’s business time,


9

--------------------------------------------------------------------------------




attention and skill to the business and affairs of the Employer, as such
business and affairs now exist and as they may hereafter be conducted; provided,
however, that the Executive shall be entitled (a) to serve as director of other
corporations and (b) to devote time to personal and financial activities, in
each case so long as such activities do not materially affect the Executive’s
ability to perform the Executive’s duties hereunder.
5.    Compensation. During the Employment Period, the Executive shall be
compensated as follows:
(a)    The Executive shall receive, at reasonable intervals (but not less often
than monthly) and in accordance with such standard policies as may be in effect
immediately prior to the Change in Control of the Company, an annual base salary
in cash equivalent of not less than twelve times the Executive’s highest monthly
base salary for the twelve-month period immediately preceding the month in which
the Change in Control of the Company occurs or, if higher, an annual base salary
at the rate in effect immediately prior to the Change in Control of the Company
(which base salary shall, unless otherwise agreed in writing by the Executive
and subject to any irrevocable deferral election then in effect, include the
current receipt by the Executive of any amounts which, prior to the Change in
Control of the Company, the Executive had elected to defer, whether such
compensation is deferred under Section 401(k) of the Code or otherwise), subject
to adjustment as hereinafter provided in Section 6 (such salary amount as
adjusted upward from time to time is hereafter referred to as the “Annual Base
Salary”).
(b)    The Executive shall receive fringe benefits at least equal in value to
the highest value of such benefits provided for the Executive at any time during
the 180-day period immediately prior to the Change in Control of the Company or,
if more favorable to the Executive, those provided generally at any time during
the Employment Period to any executives of the Employer of comparable status and
position to the Executive; and shall be reimbursed, at such intervals and in
accordance with such standard policies that are most favorable to the Executive
that were in effect at any time during the 180-day period immediately prior to
the Change in Control of the Company, for any and all monies advanced in
connection with the Executive’s employment for reasonable and necessary expenses
incurred by the Executive on behalf of the Employer, including travel expenses.
(c)    The Executive and/or the Executive’s family, as the case may be, shall be
included, to the extent eligible thereunder (which eligibility shall not be
conditioned on the Executive’s salary grade or on any other requirement which
excludes persons of comparable status to the Executive unless such exclusion was
in effect for such plan or an equivalent plan at any time during the 180-day
period immediately prior to the Change in Control of the Company), in any and
all plans providing benefits for the Employer’s salaried employees in general,
including but not limited to group life insurance, hospitalization, medical,
dental, profit sharing and stock bonus plans; provided, that, (i) in no event
shall the aggregate level of benefits under such plans in which the Executive is
included be less than the aggregate level of benefits under plans of the
Employer of the type referred to in this Section 5(c) in which the Executive was
participating at any time during the 180-day period immediately prior to the
Change in Control of the Company and (ii) in no event shall the aggregate level
of benefits under such plans be less than the aggregate level of benefits under
plans of the type referred to in this Section 5(c)


10

--------------------------------------------------------------------------------




provided at any time after the Change in Control of the Company to any executive
of the Employer of comparable status and position to the Executive.
(d)    The Executive shall annually be entitled to not fewer than the highest
number of paid holidays to which the Executive was entitled annually at any time
during the 180-day period immediately prior to the Change in Control of the
Company or such greater number of paid holidays as may be made available
annually to other executives of the Employer of comparable status and position
to the Executive at any time during the Employment Period.
(e)    The Executive shall be included in all plans providing additional
benefits to executives of the Employer of comparable status and position to the
Executive, including but not limited to deferred compensation, split-dollar life
insurance, supplemental retirement, stock option, stock appreciation, stock
bonus and similar or comparable plans; provided, that, (i) in no event shall the
aggregate level of benefits under such plans be less than the highest aggregate
level of benefits under plans of the Employer of the type referred to in this
Section 5(e) in which the Executive was participating at any time during the
180-day period immediately prior to the Change in Control of the Company; (ii)
in no event shall the aggregate level of benefits under such plans be less than
the aggregate levels of benefits under plans of the type referred to in this
Section 5(e) provided at any time after the Change in Control of the Company to
any executive of the Employer comparable in status and position to the
Executive; and (iii) the Employer’s obligation to include the Executive in bonus
or incentive compensation plans shall be determined by Section 5(f).
(f)    To assure that the Executive will have an opportunity to earn incentive
compensation after a Change in Control of the Company, the Executive shall be
included in a bonus plan of the Employer which shall satisfy the standards
described below (such plan, the “Bonus Plan”). Bonuses under the Bonus Plan
shall be payable with respect to achieving such financial or other goals
reasonably related to the business of the Employer as the Employer shall
establish (the “Goals”), all of which Goals shall be attainable, prior to the
end of the Employment Period, with approximately the same degree of probability
as the most attainable goals under the Employer’s bonus plan or plans as in
effect at any time during the 180-day period immediately prior to the Change in
Control of the Company (whether one or more, the “Company Bonus Plan”) and in
view of the Employer’s existing and projected financial and business
circumstances applicable at the time. The amount of the bonus (the “Bonus
Amount”) that the Executive is eligible to earn under the Bonus Plan shall be no
less than the amount of the Executive’s maximum award provided in such Company
Bonus Plan (such bonus amount herein referred to as the “Targeted Bonus”), and
in the event the Goals are not achieved such that the entire Targeted Bonus is
not payable, the Bonus Plan shall provide for a payment of a Bonus Amount equal
to a portion of the Targeted Bonus reasonably related to that portion of the
Goals which were achieved. Payment of the Bonus Amount shall not be affected by
any circumstance occurring subsequent to the end of the Employment Period,
including the Executive’s Termination of Employment.
6.    Annual Compensation Adjustments. During the Employment Period, the Board
of Directors of the Company (or an appropriate committee thereof) will consider
and appraise, at least annually, the contributions of the Executive to the
Company, and in accordance with the Company’s practice prior to the Change in
Control of the Company, due consideration


11

--------------------------------------------------------------------------------




shall be given to the upward adjustment of the Executive’s Annual Base Salary,
at least annually, (a) commensurate with increases generally given to other
executives of the Company of comparable status and position to the Executive,
and (b) as the scope of the Company’s operations or the Executive’s duties
expand.
7.    Termination For Cause or Without Good Reason. If there is a Covered
Termination for Cause or due to the Executive’s voluntarily terminating his
employment other than for Good Reason (any such terminations to be subject to
the procedures set forth in Section 13), then the Executive shall be entitled to
receive only Accrued Benefits.
8.    Termination Giving Rise to a Termination Payment. If there is a Covered
Termination by the Executive for Good Reason, or by the Company other than by
reason of (i) death, (ii) disability pursuant to Section 12, or (iii) Cause (any
such terminations to be subject to the procedures set forth in Section 13), then
the Executive shall be entitled to receive, and the Company shall promptly pay,
Accrued Benefits and, in lieu of further base salary for periods following the
Termination Date, as liquidated damages and additional severance pay and in
consideration of the covenant of the Executive set forth in Section 14(a), the
Termination Payment and the Prorated Bonus.
9.    Payments Upon Termination.
(a)    Termination Payment.
(i)    Subject to Section 9(a)(iii), the “Termination Payment” shall be an
amount equal to the Annual Cash Compensation times two (2).
(ii)    The Termination Payment and the Prorated Bonus shall be paid to the
Executive in cash equivalent on the first day of the seventh month following the
month in which the Executive’s Separation from Service occurs, without interest
thereon; provided that, if on the date of the Executive’s Separation from
Service, neither the Company nor any other entity that is considered a “service
recipient” with respect to the Executive within the meaning of Code Section 409A
has any stock which is publicly traded on an established securities market
(within the meaning of Treasury Regulation Section 1.897-1(m)) or otherwise,
then the Termination Payment and the Prorated Bonus shall be paid to the
Executive in cash equivalent within ten (10) business days after the Termination
Date, or if the Executive’s Termination Date is pursuant to Section 2(b), within
ten (10) business days after the date of the Change in Control of the Company
(as defined without reference to Section 2(b)). Such lump sum payment shall not
be reduced by any present value or similar factor, and the Executive shall not
be required to mitigate the amount of the Termination Payment and Prorated Bonus
by securing other employment or otherwise, nor will such Termination Payment and
Prorated Bonus be reduced by reason of the Executive securing other employment
or for any other reason. The Termination Payment and Prorated Bonus shall be in
lieu of, and acceptance by the Executive of the Termination Payment and Prorated
Bonus shall constitute the Executive’s release of any rights of the Executive
to, any other cash severance payments under any Company severance policy,
practice or agreement.


12

--------------------------------------------------------------------------------




(iii)    Notwithstanding any other provision of this Agreement, if any portion
of the Termination Payment or any other payment under this Agreement, or under
any other agreement with or plan of the Employer (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment,” then the Executive
shall have the option to have the Total Payments to be made to the Executive
reduced such that the value of the aggregate Total Payments that the Executive
is entitled to receive shall be One Dollar ($1) less than the maximum amount
which the Executive may receive without becoming subject to the tax imposed
under Section 4999 of the Code. For purposes of this Agreement, the terms
“excess parachute payment” and “parachute payments” shall have the meanings
assigned to them in Section 280G of the Code and such “parachute payments” shall
be valued as provided therein. Present value for purposes of this Agreement
shall be calculated in accordance with Section 1274(b)(2) of the Code. Within 40
days following a Covered Termination or notice by one party to the other of its
belief that there is a payment or benefit due the Executive that will result in
an “excess parachute payment” as defined in Section 280G of the Code, the
Executive and the Company, at the Company’s expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel (“National
Tax Counsel”) selected by the Company’s independent auditors and reasonably
acceptable to the Executive (which may be regular outside counsel to the
Company), which opinion sets forth (A) the amount of the Base Period Income, (B)
the amount and present value of Total Payments, (C) the amount and present value
of any excess parachute payments determined without regard to any reduction of
Total Payments pursuant to this Section 9(a)(ii) and (D) the net after-tax
proceeds to the Executive, taking into account the tax imposed under Section
4999 of the Code if (x) the Total Payments were reduced in accordance with the
first sentence of this Section 9(a)(iii) or (y) the Total Payments were not so
reduced. As used in this Agreement, the term “Base Period Income” means an
amount equal to the Executive’s “annualized includable compensation for the base
period” as defined in Section 280G(d)(1) of the Code. For purposes of such
opinion, the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Section 280G(d)(3) and (4) of the Code, which determination shall
be evidenced in a certificate of such auditors addressed to the Company and the
Executive. The opinion of National Tax Counsel shall be addressed to the Company
and the Executive and shall be binding upon the Company and the Executive. If
such National Tax Counsel opinion determines that there would be an excess
parachute payment, then, at the Executive’s sole discretion, the Termination
Payment hereunder or any other payment or benefit determined by such counsel to
be includable in Total Payments may be reduced or eliminated as specified by the
Executive in writing delivered to the Company within thirty days of his receipt
of such opinion so that under the bases of calculations set forth in such
opinion there will be no excess parachute payment. If such National Tax Counsel
so requests in connection with the opinion required by this Section 9(a), the
Executive and the Company shall obtain, at the Company’s expense, and the
National Tax Counsel may rely on, the advice of a firm of recognized executive
compensation consultants as to the reasonableness of any item of compensation to
be received by the Executive solely with respect to its status under Section
280G of the Code and the regulations thereunder.


13

--------------------------------------------------------------------------------




(iv)    The Company agrees to bear all costs associated with, and to indemnify
and hold harmless, the National Tax Counsel of and from any and all claims,
damages, and expenses resulting from or relating to its determinations pursuant
to this Section 9(a), except for claims, damages or expenses resulting from the
gross negligence or willful misconduct of such firm.
(b)    Additional Benefits. If there is a Covered Termination and the Executive
is entitled to Accrued Benefits, the Termination Payment and the Prorated Bonus,
then the Company shall provide to the Executive the following additional
benefits:
(i)    The Executive shall receive, until the end of the second calendar year
following the calendar year in which the Executive’s Separation from Service
occurs, at the expense of the Company, outplacement services, on an
individualized basis at a level of service commensurate with the Executive’s
status with the Company immediately prior to the date of the Change in Control
of the Company (or, if higher, immediately prior to the Executive’s Termination
of Employment), provided by a nationally recognized executive placement firm
selected by the Company; provided that the cost to the Company of such services
shall not exceed 10% of the Executive’s Annual Base Salary.
(ii)    Until the earlier of the end of the Employment Period or such time as
the Executive has obtained new employment and is covered by benefits which in
the aggregate are at least equal in value to the following benefits:
(A)    The Executive shall continue to be covered, at the expense of the
Company, by the same or equivalent hospitalization, medical and dental coverage
as was required hereunder with respect to the Executive immediately prior to the
date the Notice of Termination is given. If, following the end of the COBRA
continuation period, such hospitalization, medical or dental coverage is
provided under a health plan that is subject to Section 105(h) of the Code, then
benefits payable under such health plan shall comply with the requirements of
Treasury regulation section 1.409A-3(i)(1)(iv) and, if necessary, the Company
shall amend such health plan to comply therewith. If, following the end of the
COBRA continuation period, the Company’s health plan does not permit continued
coverage by Executive and his covered dependents, then the Company may satisfy
its obligations hereunder by purchasing an individual insurance policy on
Executive’s and his covered dependents’ behalf or enrolling Executive and his
covered dependents in a state-sponsored high risk health pool if individual
insurance is not able to be obtained, all at the Company’s expense.
(B)    If the Executive elects to convert his group life insurance to an
individual policy, then the Company shall pay the Executive’s premiums for such
conversion policies. Notwithstanding the foregoing, if the Executive’s
Termination Payment is delayed for six (6) months following his Separation from
Service, then during the first six (6) months following the Executive’s
Separation from Service, the Executive shall pay the conversion premiums and
after the end of such six (6) month period, the Company shall make a cash
equivalent payment


14

--------------------------------------------------------------------------------




to the Executive equal to the aggregate premiums paid by the Executive for such
coverage, without interest thereon.
If the Executive is entitled to the Termination Payment pursuant to Section
2(b), then within ten (10) days following the Change in Control of the Company
(determined without regard to Section 2(b)), the Company shall reimburse the
Executive for any COBRA premiums the Executive paid for his hospitalization,
medical and dental coverage under COBRA from the Executive’s Termination Date
through the date of the Change in Control of the Company (determined without
regard to Section 2(b)).
(iii)    The Company shall reimburse the Executive for up to $15,000 in the
aggregate of fees and expenses of consultants and/or legal or accounting
advisors engaged by the Executive to advise the Executive as to matters relating
to the computation of benefits due and payable under this Section 9.
10.    Death.
(a)    Except as provided in Section 10(b), in the event of a Covered
Termination due to the Executive’s death, the Executive’s estate, heirs and
beneficiaries shall receive all the Executive’s Accrued Benefits through the
Termination Date and, no later than 90 days after the Executive’s death, the
Prorated Bonus.
(b)    In the event the Executive dies after a Notice of Termination is given
(i) by the Company or (ii) by the Executive for Good Reason, the Executive’s
estate, heirs and beneficiaries shall be entitled to the benefits described in
Section 10(a) and, subject to the provisions of this Agreement, to such
Termination Payment as the Executive would have been entitled to had the
Executive lived, except that the Termination Payment shall be paid within 90
days following the date of the Executive’s death. For purposes of this Section
10(b), the Termination Date shall be the earlier of 30 days following the giving
of the Notice of Termination, subject to extension pursuant to Section 1(m), or
one day prior to the end of the Employment Period.
11.    Retirement. If, during the Employment Period, the Executive and the
Employer shall execute an agreement providing for the early retirement of the
Executive from the Employer, or the Executive shall otherwise give notice that
he is voluntarily choosing to retire early from the Employer, the Executive
shall receive Accrued Benefits through the Termination Date; provided that if
the Executive’s employment is terminated by the Executive for Good Reason or by
the Company other than by reason of death, disability or Cause and the Executive
also, in connection with such termination, elects voluntary early retirement,
then the Executive shall also be entitled to receive a Termination Payment and
the Prorated Bonus pursuant to Section 8.
12.    Termination for Disability. If, during the Employment Period, as a result
of the Executive’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job-related), the Executive
shall have been absent from the Executive’s duties hereunder on a full-time
basis for a period of six (6) consecutive months and, within 30 days after the
Company notifies the Executive in writing that it intends to terminate the


15

--------------------------------------------------------------------------------




Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination given in accordance with Section 13. If the
Executive’s employment is terminated on account of the Executive’s disability in
accordance with this Section, the Executive shall receive Accrued Benefits
through the Termination Date and, no later than 90 days after the Executive’s
Separation from Service, the Prorated Bonus, and shall remain eligible for all
benefits provided by any long term disability programs of the Employer in effect
at the time of such termination.
13.    Termination Notice and Procedure. Any Covered Termination by the Company
or the Executive (other than a termination of the Executive’s employment that is
a Covered Termination by virtue of Section 2(b)) shall be communicated by a
written notice of termination (“Notice of Termination”) to the Executive, if
such Notice is given by the Company, and to the Company, if such Notice is given
by the Executive, all in accordance with the following procedures and those set
forth in Section 24:
(a)    If such termination is for disability, Cause or Good Reason, the Notice
of Termination shall indicate in reasonable detail the facts and circumstances
alleged to provide a basis for such termination.
(b)    Any Notice of Termination by the Company shall have been approved, prior
to the giving thereof to the Executive, by a resolution duly adopted by a
majority of the directors of the Company (or any successor corporation) then in
office.
(c)    If the Notice is given by the Executive for Good Reason, the Executive
may cease performing his duties hereunder on or after the date 15 days after the
delivery of Notice of Termination and shall in any event cease employment on the
Termination Date. If the Notice is given by the Company, then the Executive may
cease performing his duties hereunder on the date of receipt of the Notice of
Termination, subject to the Executive’s rights hereunder.
(d)    The Executive shall have 30 days, or such longer period as the Company
may determine to be appropriate, to cure any conduct or act, if curable, alleged
to provide grounds for termination of the Executive’s employment for Cause under
this Agreement pursuant to Section 1(g)(iii).
(e)    The recipient of any Notice of Termination shall personally deliver or
mail in accordance with Section 24 written notice of any dispute relating to
such Notice of Termination to the party giving such Notice within 15 days after
receipt thereof; provided, however, that if the Executive’s conduct or act
alleged to provide grounds for termination by the Company for Cause is curable,
then such period shall be 30 days. After the expiration of such period, the
contents of the Notice of Termination shall become final and not subject to
dispute.
14.    Further Obligations of the Executive.
(a)    Competition. The Executive agrees that, in the event of any Covered
Termination where the Executive is entitled to Accrued Benefits and the
Termination Payment,


16

--------------------------------------------------------------------------------




the Executive shall not, for a period expiring six (6) months after the
Termination Date, without the prior written approval of the Company’s Board of
Directors, participate in the management of, be employed by or own any business
enterprise at a location within the United States that engages in substantial
competition with the Company or its subsidiaries, where such enterprise’s
revenues from any competitive activities amount to 10% or more of such
enterprise’s net revenues and sales for its most recently completed fiscal year;
provided, however, that nothing in this Section 14(a) shall prohibit the
Executive from owning stock or other securities of a competitor amounting to
less than five percent of the outstanding capital stock of such competitor.
(b)    Confidentiality. During and following the Executive’s employment by the
Company, the Executive shall hold in confidence and not directly or indirectly
disclose or use or copy or make lists of any confidential information or
proprietary data of the Company (including that of the Employer), except to the
extent authorized in writing by the Board of Directors of the Company or
required by any court or administrative agency, other than to an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of duties as an executive of
the Company. Confidential information shall not include any information known
generally to the public or any information of a type not otherwise considered
confidential by persons engaged in the same business or a business similar to
that of the Company. All records, files, documents and materials, or copies
thereof, relating to the business of the Company which the Executive shall
prepare, or use, or come into contact with, shall be and remain the sole
property of the Company and shall be promptly returned to the Company upon
termination of employment with the Company.
(c)    No Solicitation. The Executive agrees that, in the event of any Covered
Termination where the Executive is entitled to Accrued Benefits, the Termination
Payment and the Prorated Bonus, the Executive shall not, for a period expiring
two years after the Termination Date, without the prior written approval of the
Company’s Board of Directors, hire or solicit for employment any person who is
or was employed by the Company during the then immediately preceding 12 months,
other than pursuant to a general published solicitation of employment.
15.    Expenses and Interest. If, after a Change in Control of the Company, (a)
a dispute arises with respect to the enforcement of the Executive’s rights under
this Agreement or (b) any legal or arbitration proceeding shall be brought to
enforce or interpret any provision contained herein or to recover damages for
breach hereof, in either case so long as the Executive is not acting in bad
faith, then the Company shall reimburse the Executive for any reasonable
attorneys’ fees and necessary costs and disbursements incurred as a result of
the dispute, legal or arbitration proceeding (“Expenses”), and prejudgment
interest on any money judgment or arbitration award obtained by the Executive
calculated at the rate of interest announced by The Bank of New York, from time
to time at its prime or base lending rate from the date that payments to him or
her should have been made under this Agreement. Within ten (10) days after the
Executive’s written request therefor (but in no event later than the end of the
calendar year following the calendar year in which such Expense is incurred),
the Company shall reimburse the Executive, or such other person or entity as the
Executive may designate in writing to the Company, the Executive’s reasonable
Expenses.


17

--------------------------------------------------------------------------------




16.    Payment Obligations Absolute. The Company’s obligation during and after
the Employment Period to pay the Executive the amounts and to make the benefit
and other arrangements provided herein shall be absolute and unconditional and
shall not be affected by any circumstances, including, without limitation, any
setoff, counterclaim, recoupment, defense or other right which the Company may
have against him or anyone else. Except as provided in Section 15, all amounts
payable by the Company hereunder shall be paid without notice or demand. Each
and every payment made hereunder by the Company shall be final, and the Company
will not seek to recover all or any part of such payment from the Executive, or
from whomsoever may be entitled thereto, for any reason whatsoever.
17.    Successors.
(a)    If the Company sells, assigns or transfers all or substantially all of
its business and assets to any Person or if the Company merges into or
consolidates or otherwise combines (where the Company does not survive such
combination) with any Person (any such event, a “Sale of Business”), then the
Company shall assign all of its right, title and interest in this Agreement as
of the date of such event to such Person, and the Company shall cause such
Person, by written agreement in form and substance reasonably satisfactory to
the Executive, to expressly assume and agree to perform from and after the date
of such assignment all of the terms, conditions and provisions imposed by this
Agreement upon the Company. Failure of the Company to obtain such agreement
prior to the effective date of such Sale of Business shall be a breach of this
Agreement constituting “Good Reason” hereunder, except that for purposes of
implementing the foregoing the date upon which such Sale of Business becomes
effective shall be deemed the Termination Date. In case of such assignment by
the Company and of assumption and agreement by such Person, as used in this
Agreement, “Company” shall thereafter mean such Person which executes and
delivers the agreement provided for in this Section 17 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law, and this Agreement shall inure to the benefit of, and be enforceable by,
such Person. The Executive shall, in his or her discretion, be entitled to
proceed against any or all of such Persons, any Person which theretofore was
such a successor to the Company and the Company (as so defined) in any action to
enforce any rights of the Executive hereunder. Except as provided in this
Section 17(a), this Agreement shall not be assignable by the Company. This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Company.
(b)    This Agreement and all rights of the Executive shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Executive under Sections 7, 8, 9, 10, 11, 12 and 15 if the Executive had lived
shall be paid, in the event of the Executive’s death, to the Executive’s estate,
heirs and representatives; provided, however, that the foregoing shall not be
construed to modify any terms of any benefit plan of the Employer, as such terms
are in effect on the date of the Change in Control of the Company, that
expressly govern benefits under such plan in the event of the Executive’s death.
18.    Severability. The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.


18

--------------------------------------------------------------------------------




19.    Contents of Agreement; Waiver of Rights; Amendment. This Agreement sets
forth the entire understanding between the parties hereto with respect to the
subject matter hereof, and the Executive hereby waives all rights under, any
prior or other agreement or understanding between the parties with respect to
such subject matter. This Agreement may not be amended or modified at any time
except by written instrument executed by the Company and the Executive.
20.    Withholding. The Company shall be entitled to withhold from amounts to be
paid to the Executive hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law unless otherwise elected by the Executive in writing. In
addition, if prior to the date of payment of the Termination Payment or Prorated
Bonus hereunder, the Federal Insurance Contributions Act (FICA) tax imposed
under Sections 3101, 3121(a) and 3121(v)(2) of the Code, where applicable,
becomes due with respect to any payment or benefit to be provided hereunder, the
Company may provide for an immediate payment of the amount needed to pay the
Executive’s portion of such tax (plus an amount equal to the taxes that will be
due on such amount) and the Executive’s Termination Payment or Prorated Bonus
shall be reduced accordingly. The Company shall be entitled to rely on an
opinion of the National Tax Counsel if any question as to the amount or
requirement of any such withholding shall arise.
21.    Certain Rules of Construction. No party shall be considered as being
responsible for the drafting of this Agreement for the purpose of applying any
rule construing ambiguities against the drafter or otherwise. No draft of this
Agreement shall be taken into account in construing this Agreement. Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company.
22.    Governing Law; Resolution of Disputes. This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Wisconsin, without reference to conflict of law principles
thereof. Any dispute arising out of this Agreement shall, at the Executive’s
election, be determined by arbitration under the rules of the American
Arbitration Association then in effect (in which case both parties shall be
bound by the arbitration award) or by litigation. Whether the dispute is to be
settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Milwaukee, Wisconsin or, at the Executive’s election, if the
Executive is not then residing or working in the Milwaukee, Wisconsin
metropolitan area, in the judicial district encompassing the city in which the
Executive resides; provided, that, if the Executive is not then residing in the
United States, the election of the Executive with respect to such venue shall be
either Milwaukee, Wisconsin or in the judicial district encompassing that city
in the United States among the thirty cities having the largest population (as
determined by the most recent United States Census data available at the
Termination Date) which is closest to the Executive’s residence. The parties
consent to personal jurisdiction in each trial court in the selected venue
having subject matter jurisdiction notwithstanding their residence or situs, and
each party irrevocably consents to service of process in the manner provided
hereunder for the giving of notices.


19

--------------------------------------------------------------------------------




23.    Additional Section 409A Provisions.
(a)    If, after the date of a Change in Control of the Company, any payment
amount or the value of any benefit under this Agreement is required to be
included in the Executive’s income prior to the date such amount is actually
paid or the benefit provided as a result of the failure of this Agreement (or
any other arrangement that is required to be aggregated with this Agreement
under Code Section 409A) to comply with Code Section 409A, then the Executive
shall receive a distribution, in a lump sum, within 90 days after the date it is
finally determined that the Agreement (or such other arrangement that is
required to be aggregated with this Agreement) fails to meet the requirements of
Section 409A of the Code; such distribution shall equal the amount required to
be included in the Executive’s income as a result of such failure and shall
reduce the amount of payments or benefits otherwise due hereunder.
(b)    The Company and the Executive intend the terms of this Agreement to be in
compliance with Section 409A of the Code. The Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit, including
but not limited to consequences related to Section 409A of the Code. To the
maximum extent permissible, any ambiguous terms of this Agreement shall be
interpreted in a manner that avoids a violation of Section 409A of the Code.
(c)    If the Executive believes he is entitled to a payment or benefit pursuant
to the terms of this Agreement that was not timely paid or provided, and such
payment or benefit is considered deferred compensation subject to the
requirements of Section 409A of the Code, the Executive acknowledges that to
avoid an additional tax on such payment or benefit pursuant to the provisions of
Section 409A of the Code, the Executive must make a reasonable, good faith
effort to collect such payment or benefit no later than 90 days after the latest
date upon which the payment could have been timely made or benefit timely
provided without violating Section 409A of the Code, and if not paid or
provided, must take further enforcement measures within 180 days after such
latest date.
24.    Notice. Notices given pursuant to this Agreement shall be in writing and,
except as otherwise provided by Section 13(d), shall be deemed given when
actually received by the Executive or actually received by the Company’s
Secretary or any officer of the Company other than the Executive. If mailed,
such notices shall be mailed by United States registered or certified mail,
return receipt requested, addressee only, postage prepaid, if to the Company, to
Fiserv, Inc., Attention: Corporate Secretary (or President, if the Executive is
then the Corporate Secretary), 255 Fiserv Drive, Brookfield, Wisconsin 53045, or
if to the Executive, at the address set forth below the Executive’s signature to
this Agreement, or to such other address as the party to be notified shall have
theretofore given to the other party in writing.
25.    No Waiver. No waiver by either party at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by the other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same time or any prior or subsequent
time.
26.    Headings. The headings herein contained are for reference only and shall
not affect the meaning or interpretation of any provision of this Agreement.


20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


FISERV, INC.
 
 
 
 
 
 
 
 
 
By:
 
/s/ Jeffery W. Yabuki
 
 
Jeffery W. Yabuki
 
 
President and CEO
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
/s/ Devin B. McGranahan
Devin B. McGranahan
 
 
 





21